DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 11/5/2020, wherein:
Claims 1, 6, 9, 12, 13, 15, and 19, were amended;
Claims 2-5, 7, 8, 9, 11, 14, 16-18, and 20 remain as previously presented; 
No new claims have been added; 
No claims have been cancelled; and
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system, method, and computer readable medium for analyzing disputed transactions which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as fundamental economic principles or practices; and Mental Processes.  This judicial exception is not integrated into a practical application as 
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 – 2019 PEG pg. 53
Claims 1-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: Analyzing disputed transactions.  The steps of: receive a dispute message identifying a disputed transaction from the issuer, the dispute message including the transaction data associated with the disputed transaction and dispute data, the dispute data including one or more indicators indicating a type of the disputed transaction; analyze the transaction data and the dispute data to identify the one or more indicators included in the dispute data; in response to the analysis and without further support from the issuer, automatically select, based at least in part on the type of the disputed transaction indicated by the identified one or indicators, one of the merchant portal and the payment processor for resolution of the disputed transaction; and route, based on the selected one of the merchant portal and the payment processor, when considered collectively as an ordered combination recites the oral abstract idea of analyzing disputed transactions to determine chargebacks.  
receiving, a dispute message identifying a disputed transaction from an issuer, the dispute message including transaction data associated with the disputed transaction and dispute data, the dispute data including one or more indicators indicating a type of the disputed transaction; analyzing the transaction data and the dispute data, the dispute data analyzed to identify the one or more indicators included in the dispute data; in response to the analysis and without further support from the issuer, automatically selecting, based at least in part on the type of the disputed transaction indicated by the identified one or indicators, one of a merchant portal and a payment processor for resolution of the disputed transaction, and routing based on the selected one of merchant porta and the payment processor, when considered collectively as an ordered combination recites the oral abstract idea of analyzing disputed transactions to determine chargebacks.
For independent claim 15, the claim recites an abstract idea of: Analyzing disputed transactions: The steps of: receive a dispute message identifying a disputed transaction from an issuer, the dispute message including transaction data associated with the disputed transaction and dispute data, the dispute data including one or more indicators indicating a type of the disputed transaction; analyze the transaction data and the dispute data, the dispute data analyzed to identify the one or more indicators included in the dispute data; in response to the analysis and without further support from the issuer, automatically select, based at least in part on the type of the disputed transaction indicated by the identified one or indicators, one of a merchant portal and a payment processor for resolution of the disputed transaction, route, based on the selected one of the merchant portal and the payment processor, when considered collectively as an ordered combination recites the oral abstract idea of analyzing disputed transactions to determine chargebacks.
Independent claims 1, 9, and 15, as drafted, are a process that, under the broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity”, since they recite fundamental economic principles or practices including mitigating risk.  This is also an abstract idea of a “Mental Process”, since analyzing disputed transaction data to determine chargebacks is a concept that can be performed in the human mind.  The steps of: receive a dispute message identifying a disputed transaction from the issuer, the dispute message including the transaction data associated with the disputed transaction and dispute data, the dispute data including one or more indicators indicating a type of the disputed transaction; analyze the transaction data and the dispute data to identify the one or more indicators included in the dispute data; in response to the analysis and without further support from the issuer, automatically select, based at least in part on the type of the disputed transaction indicated by the identified one or indicators, one of the merchant portal and the payment processor for resolution of the disputed transaction; and route, based on the selected one of the merchant portal and the payment processor, are fundamental economic principles or practices of mitigating risk, and mental processes.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity and the abstract idea of Mental Processes.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Also, if the claim limitations, under the broadest reasonable interpretation, covers Mental Processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Other than reciting the abstract idea, the independent claims recite generic computer components such as “a computer system, a dispute analyzer computer device comprising at least one processor in communication with a memory, a first network, and a payment processing network, wherein the payment processing network comprises a proprietary communications standard promulgated by the payment processing network for exchange of financial data between a plurality of computing devices associated with financial institutions registered with the payment processing network, and wherein the first network and the payment processing network are configured to operate independently of one another; an issuer portal, a first communication link, the first communication link implemented over the first network, a merchant portal, a second communication link, the second communication link implemented over the first network, a third communication link, connected the DA computing device to a payment processor, the third communication link implemented via the payment processing network, a network, and a non-transitory computer-readable medium that includes computer-executable instructions executed by a DA computing device”, nothing in the claims precludes the steps from being performed as a method of organizing human activity and a mental process.  For example, analyzing a dispute message identifying a disputed transaction to determine whether the dispute should be forwarded as a pre-chargeback dispute to a merchant or as a chargeback dispute to a payment processor could be manually calculated by the user.  Accordingly, the claims recite an abstract idea.  
Dependent claims 2-8, 10-14, and 16-20 recite similar limitations as claims 1, 9, and 15; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-4, 6, 10, 11, 13, 16, 17, and 19 the additional limitations of: determine that the disputed transaction qualifies as a pre-chargeback dispute or a chargeback dispute based on the analysis, route the dispute message as a pre-chargeback dispute message to the merchant, analyze the dispute data to determine a merchant involved in the disputed transaction to receive the pre-chargeback dispute message, determine that the disputed transaction qualifies as a chargeback dispute based on the analysis, route the dispute message as a chargeback dispute message to the processor, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these describe the intermediate steps of determining chargebacks which is a fundamental economic principle.  Under the broadest reasonable interpretation, the steps are also further refinements of the mental processes, because these describe the analysis to be mentally performed on the disputed transaction data.
In claims 5, 7, 8, 12, 14, and 20 the limitations of receive a pre-chargeback response from the merchant, wherein the pre-chargeback response message was prepared by the merchant; determine the issuer portal associated with the dispute message based on data included in the pre-chargeback response message, route the pre-chargeback response message to the issuer, wherein the pre-chargeback response message is accessible by a cardholder; wherein the dispute data includes at least one of (i) a narrative prepared by a cardholder relating to the disputed transaction or (ii) one or more multiple choice options selected by the cardholder relating to the disputed transaction; are further refinements of methods of organizing human activity such as fundamental economic principles or practices because they describe a variation in the analysis of the transaction data.
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the computer system, the DA computing device, the merchant portal, the second communication link, a pre-chargeback response handler, the first communication link, an issuer portal, natural language processing, statistical analysis, machine learning analysis, a payment processor, the third communication link, a processor, non-transitory computer readable medium, and computer executable instructions”.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Also, if a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

Step 2A, Prong 2 – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 9, and 15 only recite the additional elements of “a computer system, a dispute analyzer computer device comprising at least one processor in communication with a memory, a first network, and a payment processing network, wherein the payment processing network comprises a proprietary communications standard promulgated by the payment processing network for exchange of financial data between a plurality of computing devices associated with financial institutions registered with the payment processing network, and wherein the first network and the payment processing network are configured to operate independently of one another; an issuer portal, a first communication link, the first communication link implemented over the first network, a merchant portal, a second communication link, the second communication link implemented over the first network, a third communication link, connected the DA computing device to a payment processor, the third communication link implemented via the payment processing network, a network, and a non-transitory computer-readable medium that includes computer-executable instructions executed by a DA computing device”.  A plain reading of Figures 1-5, and associated descriptions in at least: para. 0035 of the specification stating “methods and systems described herein may be implemented using computer programming or engineering techniques including computer software, firmware, hardware or any combination or subset thereof”, para. 0036 of the specification stating “a computer program is provided, and the program is embodied on a computer readable medium…the system is executed on a single computer system…the system is being run in a Windows environment...the system is run on a mainframe environment and UNIX server environment…the system includes multiple components distributed among a plurality of computing devices…components may be in the form of computer-executable instruction embodied in a computer-readable medium”, and paras. 0062-0066 stating “DA computing device 516 includes a processor 504 for executing instructions...processor 504 may include one or more processing units...storage device 510 is any computer-operated hardware suitable for storing and/or retrieving data”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a computer system, a dispute analyzer computer device comprising at least one processor in communication with a memory, a first network, and a payment processing network, wherein the payment processing network comprises a proprietary communications standard promulgated by the payment processing network for exchange of financial data between a plurality of computing devices associated with financial institutions registered with the payment processing network, and wherein the first network and the payment processing network are configured to operate independently of one another; an issuer portal, a first communication link, the first communication link implemented over the first network, a merchant portal, a second communication link, the second communication link implemented over the first network, a third communication link, connected the DA computing device to a payment processor, the third communication link implemented via the payment processing network, a network, and a non-transitory computer-readable medium that includes computer-executable instructions executed by a DA computing device” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 9, and 15 are directed to an abstract idea. 
In dependent claims 2-8, 10-14, and 16-20, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B – 2019 PEG pg. 56
Independent claims 1, 9, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer system, a dispute analyzer computer device comprising at least one processor in communication with a memory, a first network, and a payment processing network, wherein the payment processing network comprises a proprietary communications standard promulgated by the payment processing network for exchange of financial data between a plurality of computing devices associated with financial institutions registered with the payment processing network, and wherein the first network and the payment processing network are configured to operate independently of one another; an issuer portal, a first communication link, the first communication link implemented over the first network, a merchant portal, a second communication link, the second communication link implemented over the first network, a third communication link, connected the DA computing device to a payment processor, the third communication link implemented via the payment processing network, a network, and a non-transitory computer-readable medium that includes computer-executable instructions executed by a DA computing device” to perform the steps of: receive a dispute message identifying a disputed transaction from the issuer, the dispute message including the transaction data associated with the disputed transaction and dispute data, the dispute data including one or more indicators indicating a type of the disputed transaction; analyze the transaction data and the dispute data to identify the one or more indicators included in the dispute data; in response to the analysis and without further support from the issuer, automatically select, based at least in part on the type of the disputed transaction indicated by the identified one or indicators, one of the merchant portal and the payment processor for resolution of the disputed transaction; and route, based on the selected one of the merchant portal and the payment processor, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the displaying step fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). Therefore, independent claims 1, 9, and 15 are not patent eligible.  
In addition, the dependent claims 2-8, 10-14, and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.

The following is an examiner’s statement of reasons for allowable subject matter of independent clams 1, 9, and 15 over prior art.
The closest prior art of record is US 2014/0006264 to Powell et al. (hereinafter referred to as Powell), US 7,356,516 to Richey et al. (hereinafter referred to as Richey), and US 8,892,468 to Litle (hereinafter referred to as Litle).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 9, and 15.  For independent claim 1, the prior art of Powell, Richey, and Litle specifically do not disclose: wherein the first network and the payment processing network are configured to operate independently of one another; the first communication link implemented over the first network; the second communication link implemented over the first network; and route the dispute message over one of the first network via the second communication link and the payment processing network via the third communication link.  Similar reasoning and rationale apply to the other independent claims 9, and 15.  Dependent claims 2-8, 10-14, and 16-20 are allowable over the prior art by virtue of their dependency on an allowed claim.

Response to Arguments	
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101, and 35 USC 103 have been fully considered by the Examiner.  As indicated in further detail above, the prior art Powell, Richey, and Litle fail to disclose all of the limitations of the amended independent claims and the previous rejections pursuant to 35 USC 103 have been withdrawn.  However, in regards to the rejections pursuant to the 35 USC 101, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-20 under 35 USC 101 are maintained.
Applicant argues on pages 9 and 10 of their Remarks, that the pending claims do not recite an abstract idea and are eligible under Prong 1 of Step 2A.  Applicant states that there is no recitation in the claim of resolving disputes or mitigating risk and the recited routing scheme is a computer specific limitation that cannot be performed in the human mind.  Examiner respectfully disagrees with Applicant’s argument that the claims do not recite subject matter which falls within one of the three categories of abstract ideas defined by the 2019 PEG. Under Step 1 of the 2019 PEG, the independent claims are directed to the statutory category of a process and under Prong of 1 Step 2A, under the broadest reasonable interpretation, covers Certain Method of Organizing Human Activity, since they recite fundamental economic principles or practices. Under the broadest reasonable interpretation, the steps of: receive a dispute message identifying a disputed transaction from the issuer, the dispute message including the transaction data associated with the disputed transaction and dispute data, the dispute data including one or more indicators indicating a type of the disputed transaction; analyze the transaction data and the dispute data to identify the one or more indicators included in the dispute data; in response to the analysis and without further support from the issuer, automatically select, based at least in part on the type of the disputed transaction indicated by the identified one or indicators, one of the merchant portal and the payment processor for resolution of the disputed transaction; and route, based on the selected one of the merchant portal and the payment processor, considered collectively as an ordered combination are fundamental economic principles or practices.  Other than reciting the abstract idea of analyzing disputed transactions, claims 1-20 recite generic computer components such as “a computer system, a dispute analyzer computer device comprising at least one processor in communication with a memory, a first network, and a payment processing network, wherein the payment processing network comprises a proprietary communications standard promulgated by the payment processing network for exchange of financial data between a plurality of computing devices associated with financial institutions registered with the payment processing network, and wherein the first network and the payment processing network are configured to operate independently of one another; an issuer portal, a first communication link, the first communication link implemented over the first network, a merchant portal, a second communication link, the second communication link implemented over the first network, a third communication link, connected the DA computing device to a payment processor, the third communication link implemented via the payment processing network, a network, and a non-transitory computer-readable medium that includes computer-executable instructions executed by a DA computing device”.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite analyzing disputed transactions to determine chargebacks which is a fundamental economic principle and the process is implemented by a generic computer processor as indicated above in the non-final rejection.  
Also, under Prong of 1 Step 2A, the independent claims under the broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  The steps of: receive a dispute message identifying a disputed transaction from the issuer, the dispute message including the transaction data associated with the disputed transaction and dispute data, the dispute data including one or more indicators indicating a type of the disputed transaction; analyze the transaction data and the dispute data to identify the one or more indicators included in the dispute data; in response to the analysis and without further support from the issuer, automatically select, based at least in part on the type of the disputed transaction indicated by the identified one or indicators, one of the merchant portal and the payment processor for resolution of the disputed transaction; and route, based on the selected one of the merchant portal and the payment processor, considered collectively as an ordered combination are mental processes because the steps could be performed in the human mind.  Other than reciting the abstract idea of analyzing disputed transactions, claims 1-20 recite generic computer components such as “a computer system, a dispute analyzer computer device comprising at least one processor in communication with a memory, a first network, and a payment processing network, wherein the payment processing network comprises a proprietary communications standard promulgated by the payment processing network for exchange of financial data between a plurality of computing devices associated with financial institutions registered with the payment processing network, and wherein the first network and the payment processing network are configured to operate independently of one another; an issuer portal, a first communication link, the first communication link implemented over the first network, a merchant portal, a second communication link, the second communication link implemented over the first network, a third communication link, connected the DA computing device to a payment processor, the third communication link implemented via the payment processing network, a network, and a non-transitory computer-readable medium that includes computer-executable instructions executed by a DA computing device”.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Analyzing a dispute message identifying a disputed transaction to determine whether the dispute should be forwarded as a pre-chargeback dispute to a merchant or as a chargeback dispute to a payment processor could be manually calculated by the user, and the process is implemented by a generic computer processor as indicated above in the non-final rejection.  
Applicant argues on pages 11 and 12 of their Remarks that under Step 2A, Prong 2 of the 2019 PEG, the independent claims are subject-matter eligible because the claims are directed to a practical application that imposes a meaningful limit on the alleged abstract idea.  Applicant argues that the recitations of claim 1 implement an improvement to the technology of conventional payment processing networks that resolves some transaction disputes without a chargeback request and freeing up bandwidth devoted to handling chargebacks over conventional payment processing networks is a significant technical improvement.  
Examiner respectfully disagrees with Applicant’s argument.  Analyzing a disputed transaction to route the dispute message to either a merchant for a pre-chargeback or to a payment processor as a chargeback, is not an improvement to the functioning of a computer or a technical solution to a problem.  The Applicant claims on page 6 of their Remarks that a system does not exist that allows a cardholder to communicate directly with a merchant regarding questionable transactions.  However, this is not true because a cardholder can contact a merchant directly by phone, email, or at a Merchant’s retail store location regarding any questionable transactions.  Examiner also disagrees with Applicant’s argument that reducing chargebacks improves bandwidth and network speed by diverting a portion of the disputes to a separate communication channel.  As stated previously, while this may improve the bandwidth and speed of the payment processing network, it would have the opposite effect on the separate communication channel which would see an increase in network traffic and subsequent reduction in speed of the network.  Reducing chargebacks is not an improvement to the functioning of a computer, but rather an improvement in analyzing disputed transactions which uses the computer system as a tool to perform an abstract idea which is not indicative of integration into a practical application (see MPEP 2106.05(f).  The additional elements of: “a computer system, a dispute analyzer computer device comprising at least one processor in communication with a memory, a first network, and a payment processing network, wherein the payment processing network comprises a proprietary communications standard promulgated by the payment processing network for exchange of financial data between a plurality of computing devices associated with financial institutions registered with the payment processing network, and wherein the first network and the payment processing network are configured to operate independently of one another; an issuer portal, a first communication link, the first communication link implemented over the first network, a merchant portal, a second communication link, the second communication link implemented over the first network, a third communication link, connected the DA computing device to a payment processor, the third communication link implemented via the payment processing network, a network, and a non-transitory computer-readable medium that includes computer-executable instructions executed by a DA computing device” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no improvement to the claimed computer elements.  Applicant further argues that the payment processing network is a proprietary network, but as further detailed in the 101 rejection above, the Applicant’s specification also states that generic processors may be used to execute the claimed steps.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application.
The Applicant further argues on pages 13-16 of their Remarks that under Step 2B of the 2019 PEG, the amended claim limitations are directed to something “significantly more” and the 101 rejection should be withdrawn.  Applicant further argues on page 14 of their remarks that the claimed unconventional functionality provides “significantly more” based on BASCOM.  To support this assertion, the Applicant argues that similar to BASCOM, the Applicant’s claims provide for contravenes the conventional arrangement for electronically processing chargebacks in contrast to conventional systems which results in reserving a greater portion of bandwidth. Examiner respectfully disagrees with Applicant’s argument.   The claims here are not like those the Court found patent eligible in Bascom, in which the inventive concept was the unconventional arrangement of the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, which permitted the filtering tool to have both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server and was not conventional or generic, instead, the patent claimed and explained how a particular arrangement of elements was “a technical improvement over prior art ways of filtering such content.” (BASCOM, 827 F.3d at 1345.).  In the instant application the claims do not have an inventive concept found in the non-conventional and non-generic arrangement of the additional elements.  As previously discussed, the additional elements of: “a computer system, a dispute analyzer computer device comprising at least one processor in communication with a memory, a first network, and a payment processing network, wherein the payment processing network comprises a proprietary communications standard promulgated by the payment processing network for exchange of financial data between a plurality of computing devices associated with financial institutions registered with the payment processing network, and wherein the first network and the payment processing network are configured to operate independently of one another; an issuer portal, a first communication link, the first communication link implemented over the first network, a merchant portal, a second communication link, the second communication link implemented over the first network, a third communication link, connected the DA computing device to a payment processor, the third communication link implemented via the payment processing network, a network, and a non-transitory computer-readable medium that includes computer-executable instructions executed by a DA computing device”, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(h)).  Claims 1-7, 10-16, and 19 are not patent eligible.  Therefore, the rejection of the claims pursuant to 35 USC 101 is maintained.
	
Applicant further argues on page 15 of their remarks that the 101 rejection should be withdrawn under Berkheimer because the prior office action did not submit evidence to support that that it was well-understood, routine or conventional to perform the steps of the claims as required by Berkheimer.  Examiner respectfully disagrees with Applicant’s argument because the previous and current 101 rejections did not conclude in Step 2B that the claims were well-understood, routine and conventional in accordance with MPEP 2106.05(d).  As stated previously, the additional elements of: “a computer system, a dispute analyzer computer device comprising at least one processor in communication with a memory, a first network, and a payment processing network, wherein the payment processing network comprises a proprietary communications standard promulgated by the payment processing network for exchange of financial data between a plurality of computing devices associated with financial institutions registered with the payment processing network, and wherein the first network and the payment processing network are configured to operate independently of one another; an issuer portal, a first communication link, the first communication link implemented over the first network, a merchant portal, a second communication link, the second communication link implemented over the first network, a third communication link, connected the DA computing device to a payment processor, the third communication link implemented via the payment processing network, a network, and a non-transitory computer-readable medium that includes computer-executable instructions executed by a DA computing device” amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, a plain reading of Figures 1-5, and associated descriptions in at least: para. 0035 of the specification stating “methods and systems described herein may be implemented using computer programming or engineering techniques including computer software, firmware, hardware or any combination or subset thereof” para. 0036 of the specification stating “a computer program is provide, and the program is embodied on a computer readable medium…the system is executed on a single computer system…the system is being run in a Windows environment...the system is run on a mainframe environment and UNIX server environment…the system includes multiple components distributed among a plurality of computing devices…components may be in the form of computer-executable instruction embodied in a computer-readable medium”, and paras. 0062-0066 stating “DA computing device 516 includes a processor 504 for executing instructions...processor 504 may include one or more processing units...storage device 510 is any computer-operated hardware suitable for storing and/or retrieving data”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a computer system, a dispute analyzer computer device comprising at least one processor in communication with a memory, a first network, and a payment processing network, wherein the payment processing network comprises a proprietary communications standard promulgated by the payment processing network for exchange of financial data between a plurality of computing devices associated with financial institutions registered with the payment processing network, and wherein the first network and the payment processing network are configured to operate independently of one another; an issuer portal, a first communication link, the first communication link implemented over the first network, a merchant portal, a second communication link, the second communication link implemented over the first network, a third communication link, connected the DA computing device to a payment processor, the third communication link implemented via the payment processing network, a network, and a non-transitory computer-readable medium that includes computer-executable instructions executed by a DA computing device” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept – See MPEP 2106.05(f).  Claims 1-20 are not patent eligible.  Therefore, the rejections of the claims pursuant to 35 USC 101 are maintained.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Royer et al. (US 8332310) teaches a system for handling post transactional credit disputes in real time.
Godejohn et al. (US 2011/0276475) teaches a payment transaction dispute resolution system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. S./
Examiner, Art Unit 3695
2/19/2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 22, 2021